Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11-06-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10547609 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Application
The amended supplemental claims 1, 2, 4 – 8, 10 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Lu et al (US Pub. #: Lu, Fyke et al (US Pub. #: 20140090034), hereafter Fyke and Bruns et al (US Pub. #: 20160063783), hereafter Bruns have been fully considered and are persuasive.  

Allowable Subject Matter
1.	Amended supplemental claims 1, 2, 4 – 8, 10 – 20 are allowed in light of approved examiner’s proposed amendments and in light of prior art(s) made of record. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Kevin Kuzendorf (attorney) on 11-06-2020:
What is claimed is:
1. (currently amended): A device comprising:
at least one memory configured to store computer program code; and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including:
first sending code configured to cause the at least one processor to transmit a first intelligent device identifier;
first receiving code configured to cause the at least one processor to receive, in response to transmitting the first intelligent device identifier, a first character string;
second sending code configured to cause the at least one processor to transmit the first character string to a first wearable device establishing a connection with the first wearable device;
second receiving code configured to cause the at least one processor to receive, from the first wearable device, first signed information comprising the first character string, the first signed information being a result of performing a signature on first to-be-signed information; and
third sending code configured to cause the at least one processor to transmit, to a first intelligent device, the first signed information and operation information for controlling the first intelligent device,
fourth sending code configured to cause the at least one processor to transmit a binding request to the first intelligent device;
third receiving code configured to cause the at least one processor to receive a second character string from the first intelligent device;
fifth sending code configured to cause the at least one processor to transmit the second character string and the first intelligent device identifier to the first wearable device;
fourth receiving code configured to cause the at least one processor to receive second signed information, a first key index, and a first binding public key from the first wearable device, the second signed information being a result of performing signature on second to-be-signed information, wherein the second to-be-signed information comprises the second character string, the first intelligent device identifier, the first key index, and the first binding public key; and
sixth sending code configured to cause the at least one processor to transmit the second signed information, the first binding public key, the first key index, and a first wearable device identifier to the first intelligent device,
wherein the first to-be-signed information further comprises the first intelligent device identifier; and
the second sending code is configured to cause the at least one processor to:
transmit the first intelligent device identifier to the first wearable device establishing the connection with the first wearable device.
2. (currently amended): The device according to claim 1, wherein the first sending code is further configured to cause the at least one processor to transmit the first wearable device identifier corresponding to the first wearable device.
3. (canceled).
4.  (original): The device according to claim 1, wherein the first to-be-signed information further comprises a first routing device identifier of a first routing device that the first intelligent device accesses;
the first receiving code is configured to cause the at least one processor to:
receive the first character string corresponding to the first routing device identifier; and
the second sending code is configured to cause the at least one processor to:
transmit the first character string, the first intelligent device identifier, and the first routing device identifier to the first wearable device establishing the connection with the first wearable device.
5.  (original):  The device according to claim 1, wherein the first to-be-signed information further comprises a signature quantity that corresponds to a current total quantity of signature times of the first wearable device;
the second receiving code is configured to cause the at least one processor to:
receive the first signed information and the signature quantity from the first wearable device; and
the third sending code is configured to cause the at least one processor to:
transmit the first signed information, the operation information, and the signature quantity.
6.  (original):  The device according to claim 1, wherein the first to-be-signed information further comprises the operation information;
the computer program code further comprises:
obtaining code configured to cause the at least one processor to obtain the operation information for the first intelligent device from a user; and
the second sending code is configured to cause the at least one processor to:
transmit the first character string and the operation information to the first wearable device.
7.  (original): The device according to claim 1, wherein the computer program code further comprises:
obtaining code configured to cause the at least one processor to obtain the first intelligent device identifier and the first wearable device identifier from a user;
seventh sending code configured to cause the at least one processor to transmit an unbinding request to the first intelligent device, the unbinding request comprising the first wearable device identifier;
fifth receiving code configured to cause the at least one processor to receive a notification from the first intelligent device, the notification comprising the first key index; and
eighth sending code configured to cause the at least one processor to transmit an unbinding request comprising the first key index, to the first wearable device.
8. (currently amended): A device comprising:
at least one memory configured to store computer program code; and
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including:
first receiving code configured to cause the at least one processor to receive a first character string from a first terminal device;
first signature code configured to cause the at least one processor to perform a signature on first to-be-signed information according to a pre-stored private key to generate first signed information, the first to-be-signed information comprising at least the first character string; and
first sending code configured to cause the at least one processor to transmit the first signed information to the first terminal device,
second receiving code configured to cause the at least one processor to receive a second character string and a first intelligent device identifier from the first terminal device;
determining code configured to cause the at least one processor to generate a first binding public key and a first binding private key, and determine a first key index;
second signature code configured to cause the at least one processor to perform a signature on second to-be-signed information according to the first binding private key, wherein the second to-be-signed information comprises the second character string, the first intelligent device identifier, the first key index, and the first binding public key;
storage code configured to cause the at least one processor to store the first binding private key, the first key index, and the first intelligent device identifier; and
second sending code configured to cause the at least one processor to transmit, to the first terminal device, second signed information that is a result of performing the signature on the second to-be-signed information, the first key index, and the first binding public key,
wherein the first to-be-signed information further comprises the first intelligent device identifier corresponding to a first intelligent device;
the first receiving code is configured to cause the at least one processor to:
receive the first character string and the first intelligent device identifier from the first terminal device; and
the first signature code is configured to cause the at least one processor to:
determine a first private key corresponding to the first intelligent device identifier according to a pre-stored correspondence between an intelligent device identifier and a private key, and perform the signature on the first to-be-signed information according to the first private key.
9. (canceled).
10.  (currently amended):  The device according to claim 8, wherein the first to-be-signed information further comprises a first routing device identifier of a first routing device that the first intelligent device accesses;
the first receiving code is configured to cause the at least one processor to:
receive the first character string, the first intelligent device identifier, and the first routing device identifier from the first terminal device; and
the first signature code is configured to cause the at least one processor to:
determine the first private key corresponding to the first intelligent device identifier and the first routing device identifier according to a correspondence among a pre-stored intelligent device identifier, a routing device identifier, and the private key.
11.  (currently amended): The device according to claim 8, wherein the first to-be-signed information further comprises operation information, and the first receiving code is configured to cause the at least one processor to:
receive the first character string and the operation information from the first terminal device.
12.  (currently amended): The device according to claim 11, 
display code configured to cause the at least one processor to display the operation information; and
the first signature code is configured to cause the at least one processor to:
perform signature on the first to-be-signed information according to the pre-stored private key in response to a signature confirmation instruction.
13.  (original): The device according to claim 8, wherein the computer program code further comprises:
third receiving code configured to cause the at least one processor to receive an unbinding request comprising the first key index, from the first terminal device; and
deletion code configured to cause the at least one processor to delete the first binding private key and the first intelligent device identifier that correspond to the first key index.
14. (currently amended): A system comprising: a first terminal device, a server, a first intelligent device, and a first wearable device,
the first terminal device comprising at least one first memory configured to store first computer program code, and at least one first processor configured to access the at least one first memory and operate according to the first computer program code to:
		transmit to the server a first intelligent device identifier; 
		receive a first character string from the server; 
		transmit the first character string to the first wearable device establishing a connection with the first wearable device; 
		receive first signed information that is a result of performing a signature on first to-be-signed information from the first wearable device, the first to-be-signed information comprising at least the first character string; and 
		transmit, to the server, the first signed information and operation information for controlling the first intelligent device;
the server comprising at least one second memory configured to store second computer program code, and at least one second processor configured to access the at least one second memory and operate according to the second computer program code to: 
		receive the first intelligent device identifier from the first terminal device,
		transmit a request to the first intelligent device corresponding to the first intelligent device identifier,
		receive the first character string from the first intelligent device, and transmit the first character string to the first terminal device, and 
		receive the first signed information and the operation information for the first intelligent device from the first terminal device, the first signed information being obtained by performing the signature on the first to-be-signed information, and transmit the first signed information and the operation information to the first intelligent device;
the first intelligent device comprising at least one third memory configured to store third computer program code, and at least one third processor configured to access the at least one third memory and operate according to the third computer program code to:
		 receive the request from the server,
		send the first character string to the server,
		receive the first signed information and the operation information from the server, the first signed information being obtained by performing the signature on the first to-be-signed information, 
		perform signature verification on the first signed information according to a pre-stored public key, and 
		perform corresponding operation processing according to the operation information if the signature verification succeeds; and
the first wearable device comprising at least one fourth memory configured to store fourth computer program code, and at least one fourth processor configured to access the at least one fourth memory and operate according to the fourth computer program code to: 
		receive the first character string from the first terminal device,
		perform the signature on the first to-be-signed information according to a pre-stored private key to generate the first signed information, and 
		transmit the first signed information to the first terminal device, 
wherein the at least one first processor of the first terminal device accesses the at least one first memory and operates according to the first computer program code to further:
transmit a wearable device binding request to the first intelligent device;
receive a second character string from the first intelligent device;
transmit the second character string and the first intelligent device identifier to the first wearable device;
receive second signed information, a first key index, and a first binding public key from the first wearable device, the second signed information being a result of performing signature on second to-be-signed information, wherein the second to-be-signed information comprises the second character string, the first intelligent device identifier, the first key index, and the first binding public key; and
transmit the second signed information, the first binding public key, the first key index, and a first wearable device identifier to the first intelligent device,
wherein the first to-be-signed information further comprises the first intelligent device identifier; and
the first terminal device is further configured to transmit the first intelligent device identifier to the first wearable device establishing the connection with the first wearable device.
15.  (currently amended):  The device according to claim 1, wherein the 
16.  (original):  The device according to claim 1, wherein the first wearable device is a smart band, a smart pen, or a Bluetooth headset.
17.  (original):  The device according to claim 1, wherein the first intelligent device is an intelligent refrigerator, an intelligent television, an intelligent microwave, or an intelligent oven.
18.  (original):  The device according to claim 1, wherein the device is a mobile terminal.
19. (currently amended):   The device according to claim 8, wherein:
the 
the first intelligent device is an intelligent refrigerator, an intelligent television, an intelligent microwave, or an intelligent oven, and
the first terminal device is a mobile terminal.
20.  (original):  The system according to claim 14, wherein:
the first wearable device is a smart band, a smart pen, or a Bluetooth headset,
the first intelligent device is an intelligent refrigerator, an intelligent television, an intelligent microwave, or an intelligent oven, and
the first terminal device is a mobile terminal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Lu teaches Abstract: an intelligent card (i.e., intelligent device) secure communication method with a controller: [0007] setting a security identifier (i.e., smart device id) and a security variate; [0009] received command is a first command (i.e., request), setting an authentication method identifier as an external authentication identifier or a mutual authentication identifier, setting an authentication identifier of a certificate, obtaining an RSA public key reference and an RSA private key reference, setting a security environment management identifier. [0010] if the received command is a second command, determining whether both the security environment management identifier and the authentication identifier of the certificate are set, authenticating the certificate, setting the authentication identifier (i.e., verification string). [0011] if the received command is a third command, determining whether the authentication identifier of the certificate is set, sending the certificate to an external device of the smart card and if the authentication identifier of the certificate is set, wait to receive commands (i.e., connection established). [0014-0016] the authentication identifier of the certificate is set is met; establishing a session key, storing the session key, setting signature information (i.e., sign on info.) and setting a session key establishing identifier; the session key, the first random number, performing an operation ..., reading a signature result of the external 
Further, a second prior art of record Fyke teaches [0097-0099] the encryption keys could be established between the smart plug (i.e., intelligent device) and the computing device for which the token is intended. The token and the encryption keys are provided from the mobile device to the additional computing device, and these are received at the additional computing device (i.e., signed info.).  The additional computing device can initiate communications (i.e., operation) with the smart plug, by identifying itself using the identifying information originally provided in the request, and by providing the token, encrypted with the encryption keys.  A method and apparatus for allowing a user of a mobile device to securely access a storage device of a home network of the user. The method and apparatus advantageously allow for the user to share data stored on the home network with other users, or to give full or restricted access to other computing devices. The apparatus consists of a network element residing on the home network of the user, which enables communications between the network storage and the mobile device when the mobile device is in a remote location.

Further, a third prior art of record Bruns teaches Abstract: A system and method for controlling industrial doors using smart devices that must be within a predetermined distance from the door to operate the door. A beacon such as a BLE device is placed near the door. A smart device also contains a BLE capable or other similar module. The smart device communicates with the door controller using conventional wireless technologies, either directly or through a central computer. The smart device is able to determine its distance from the door controller using the 

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed. The prior arts of record fail to teach: the at least one first processor of the first terminal device accesses the at least one first memory and operates according to the first computer program code to further: obtain the first intelligent device identifier from the first intelligent device, and obtain the first wearable device identifier from the first wearable device; transmit a wearable device binding request to the first intelligent device; receive a second verification character string from the first intelligent device; transmit the second verification character string and the first intelligent device identifier to the first wearable device;


Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of approved examiner’s amendments and prior arts of record.  The same reasoning applies to amended independent claims 8 and 14 their corresponding dependent claims mutatis mutandis.  Claims 3 and 9 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of References Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-2703867.  The examiner can normally be reached on M-F: 7:30am-5pm (EST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 



/BADRINARAYANAN /Examiner, Art Unit 2438.